Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application has PRO 62/524,115 06/23/2017

	This office action is in response to Applicant’s amendment submitted January 5, 2021.  Claims 1-2, 8-17, and 20-22 are pending.
Applicant’s election without traverse of Group I, claims 1-11 and 16-19, in the reply filed on July 15, 2020 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 16, 2020.
	The following rejections of record are maintained:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-11, 16-17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fellows (WO 90/14017, November 29, 1990, cited on IDS).
  Fellows teaches a composition comprising MCC, guar gum and/or xanthan gum (contains glucuronic acid), and phosphoric acid, which is mixed in a colloid mill, passed through a Manton Gaulin homogenizer, and spray dried to form a powder.  Spray drying is regulated depending on dried product characteristics.  See pages 25-26, Examples 7 and 8.  The guar gum covers the MCC (see top of page 9).  Other acids which may be used include citric acid and the like (first paragraph on page 10).  Other polysaccharides which may be used include alginate and gum karaya (claim 11).  The particles are water-stable and water-dispersible (claim 27), and are used in food compositions (claim 28).  

Examples 7 and 8 are silent about particle size.  The paragraph bridging pages 6-7 states that not more than 10-40% of particles are over about 0.2-0.5 micron size, and particles of that size are obtained by conventional means.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare products having the claimed particle size depending on the desired food application.  Also see MPEP 2144.05:  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 245 (CCPA 1955).”  
Response to Arguments
Applicant argues that Examples 7 and 8 contain carboxymethylcellulose coated on the MCC particles, as stated on page 8.  This argument is not persuasive because Examples 7 and 8 do not mention carboxymethylcellulose at all.  Page 8 states that colloidal grades of MCC are prepared by a process wherein barrier dispersants may be added if desired, and the barrier dispersant is, for example, sodium carboxymethylcellulose.  Page 4, line 1, states that guar gum is also a traditional barrier or dispersant.  Thus, colloidal MCC might include a barrier 
Applicant further argues that xanthan gum in Example 8 is a “third component” which is further coated on guar gum, which implies that sodium carboxymethylcellulose must have been the first component.  Example 8 is done in accordance with the procedure of Example 7, except that a third component, xanthan gum, is included.  Example 8 includes three components – MCC, guar gum, and xanthan gum.  The first component is MCC, not carboxymethylcellulose.

Double Patenting
Claims 1-2, 8-11, 16-17, and 20-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 and 26-31  of copending Application No. 16/013,136(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application also claims a composition comprising a colloidal mixture of MCC and a polysaccharide (claim 1), and an acid which can be citric acid (claim 4), where the polysaccharide is alginate (claim 11), and wherein the D50 of at least 19% by volume of the MCC particles is about 0.110 microns (claim 17).  The attrition aid is about 0.01-10% wt. of the MCC and the polysaccharide (claim 24), and the alginate comprises 9-68 % of the mixture (claim 15), which implies that the MCC is as much as 91% or as little as 22%.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
The terminal disclaimer filed January 5, 2021 was not approved.

    PNG
    media_image1.png
    278
    832
    media_image1.png
    Greyscale


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623